ACCEPTED
                                                                                                           05-15-00279-CR
                                                                                                FIFTH COURT OF APPEALS
                                                                                                           DALLAS, TEXAS
                                                                                                     10/13/2015 8:55:41 AM
                                                                                                                LISA MATZ
                                                                                                                    CLERK


                               The Law Offices of Thomas H. Keen, PLLC
                                                  555 Republic Drive, Suite 325
                                                      Plano, Texas 75074                 FILED IN
                                                                                  5th COURT OF APPEALS
                                                        469-241-1467                   DALLAS, TEXAS
                                                      972-499-2446 (fax)          10/13/2015 8:55:41 AM
                                                    tom@keenlawfirm.com                  LISA MATZ
                                                                                           Clerk
                                                         October 9, 2015

Vw Electronic Filing
Fifth Court of Appeals
George L. Allen, Sr. Courts Bldg.
600 Commerce Street, Suite 200
Dallas, Texas 75202-4658

           Re:       NO. 05-15-00279-CR, NO. 05-15-00280-CR, NO. 05-00281-CR, NO. 05-15-
                     00282CR, NO. 05-15-00283-CR, NO. 05-15-00284-CR, NO. 05-15-00285-CR,
                     NO. 05-15-00286-CR, NO. 05-15-00287-CR, NO. 05-15-00288-CR, NO. 05-15-
                     00289-CR, NO. 05-15-00290-CR, NO. 05-15-00291-CR, NO. 05-15-00292-CR,
                     NO. 05-15-00293-CR, NO. 05-15-00294-CR, NO. 05-15-00295-CR, NO. 05-15-
                     00296-CR, NO. 05-15-00297-CR, NO. 05-15-00298-CR, NO. 05-15-00299-CR,
                     NO. 05-15-00300-CR, NO. 05-15-00301-CR, NO. 05-15-00302-CR, NO. 05-15-
                     00303-CR, NO. 05-15-00304-CR, NO. 05-15-00305-CR, NO. 05-15-00306-CR,
                     NO. 05-15-00307-CR, NO. 05-15-00308-CR, NO. 05-15-00309-CR, NO. 05-15-
                     00310-CR, NO. 05-15-00311-CR, NO. 05-15-00312-CR, NO. 05-15-00313-CR,
                     NO. 05-15-00314-CR, NO. 05-15-00315-CR, NO. 05-15-00316-CR, NO. 05-15-
                     00317-CR,N0.05-15-00318-CR, NO. 05-15-00319-CR, NO. 05-15-00320-CR,
                     NO. 05-15-00321-CR, NO. 05-15-00322-CR, NO. 05-15-00323-CR, NO. 05-15-
                     00324-CR, NO. 05-15-00325-CR, NO. 05-15-00326-CR, NO. 05-15-00327-CR,
                     NO. 05-15-00328-CR, NO. 05-15-00329-CR, NO. 05-15-00330-CR, NO. 05-15-
                     00331-CR, State of Texas vs. Farhad Nayeb, In the Court of Appeal for the
                     Fifth Judicial District of Texas at Dallas.

Dear Clerk:

        The above-referenced matter is set for Submission on Tuesday, October 13, 2015 at 1:00
p.m., I will be appearing in the Court on behalf of the Appellee Farhad Nayeb.




THK/apg
z:\documents\keen\nayeb, farhad\counsel. 7.docx